OPINION — AG — (1) SCHOOL DISTRICT ELECTIONS ARE NOT CONDUCTED BY THE COUNTY ELECTION BOARD BUT BY ELECTION OFFICIALS APPOINTED BY THE BOARD OF EDUCATION. MOREOVER, WITH THE EXCEPTION OF THE REQUIREMENT THAT A PERSON VOTING IN SUCH AN ELECTION MUST BE REGISTERED IN THE SAME MANNER AS A PERSON VOTING IN ANY OTHER ELECTION, THE GENERAL ELECTION LAWS HAVE NO APPLICATION TO THE CONDUCT OF SCHOOL DISTRICT ELECTIONS; SAID ELECTIONS ARE GOVERNED BY THE PROVISIONS OF 70 O.S. 1961, 4-12 [70-4-12], (2) THE ANSWER OF YOUR SECOND QUESTION, THEN, DEPENDS UPON WHETHER THE TWO EMPLOYEES OF THE CREEK COUNTY JUDGE FALL WITHIN ANY OF THE FOUR ENUMERATED EXCEPTIONS. THE EMPLOYEES CANNOT COME WITHIN ANY OF THE FOUR ENUMERATED EXCEPTIONS. THE EMPLOYEES CANNOT COME WITHIN EXCEPTIONS (A) FOR THE REASON THAT JUDGES HAVE NO AUTHORITY TO APPOINT DEPUTIES; JUDGES ARE SPECIFICALLY EXCEPTED FROM THE COVERAGE OF 19 O.S. 1961 180.65 [19-180.65], WHICH AUTHORIZES COUNTY OFFICERS TO APPOINT DEPUTIES. CITE: 70 O.S. 1961, 1-15 [70-1-15], 26 O.S. 1961 93.3 [26-93.3], OPINION NO. 64-214 (JAMES FUSON) ** SEE: OPINION NO. 71-142 (1971) **